ORDER

PROST, Circuit Judge.
In this appeal, KIS, S.A., PMI Photo-magic, Ltd., and Image Dynamics, LLC (collectively “Photomagic”) challenge the district court’s overruling of Photomagic’s objections on issues relating to the bill of costs. In light of the decision in KIS S.A. et al. v. Foto Fantasy et al, 02-1263, - *3461264 (Fed.Cir.2003) we find this current companion case moot.
Accordingly, the court having considered the submissions of the parties,
IT IS ORDERED THAT:
(1) The renewed motion for sanctions is denied.
(2) Because this case is rendered moot by reason of the decision and judgment of this court in the companion case, we dismiss the appeal and vacate the district court’s order of April 30, 2002.